Citation Nr: 1012317	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  97-32 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for chronic left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The Veteran had active service from October 2, 1974, to 
November 17, 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1991 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, denied service connection for 
residuals of chronic left shoulder dislocation.

By way of procedural background, the Board notes that, in 
May 1992, following the issuance of the June 1991 rating 
decision, the Veteran submitted a written statement 
requesting that his claim for service connection for left 
shoulder disability be reopened.  In a rating decision dated 
January 1997, the RO denied the claim on the basis that new 
and material evidence had not been submitted to reopen the 
previously denied claim. The Veteran subsequently submitted 
a timely Notice of Disagreement (NOD) and substantive appeal 
(on VA Form 9) and requested a hearing before a Veterans Law 
Judge.

In December 1998, the Veteran testified before an Acting 
Veterans Law Judge at a videoconference hearing regarding 
his request to reopen his previously denied claim of service 
connection for chronic left shoulder dislocation.  A 
transcript is of record.

Thereafter, in an April 1999 decision, the Board determined 
that new and material evidence had not been submitted to 
reopen the Veteran's claim for service connection for 
chronic left shoulder dislocation.  The Board also 
determined that new and material evidence had not been 
submitted to reopen previously denied claims for service 
connection for pancreatitis, kidney stones, hemorrhoids, and 
stomach ulcers.

The Veteran appealed the Board's April 1999 decision to the 
U.S. Court of Appeals for Veterans Claims (CAVC).  In that 
litigation, the VA Office of General Counsel and the 
Veteran's representative filed a Joint Motion, requesting 
that the CAVC vacate that portion of the Board's April 1999 
decision which had denied service connection for chronic 
left shoulder dislocation.  The Joint Motion stated that the 
Board had erred in finding that the June 1991 rating 
decision, which denied service connection for chronic left 
shoulder dislocation, was final.  The motion further 
indicated that the May 1992 written statement from the 
veteran had constituted a timely NOD as to the June 1991 
rating decision.  It was, therefore, determined that the 
Board's April 1999 decision should be vacated and that the 
claim for service connection for a chronic left shoulder 
dislocation should be remanded for adjudication on the 
merits.  It was also determined that the case should then be 
returned to the RO for a Statement of the Case (SOC) to be 
issued addressing the claim.  In an Order dated in December 
1999, the CAVC granted the Joint Motion, partially vacated 
the Board's April 1999 decision, and remanded the case to 
the Board.  A copy of the December 1999 CAVC Order is 
associated with the claims file.  The judicial appeal as to 
the remaining issues was dismissed.

In a March 2000 letter, the Board advised the Veteran's 
attorney that the case had been returned from the CAVC, and 
that the Veteran would be provided a period of 90 days in 
which to submit any additional evidence or argument in 
support of his claim.  In a March 2000 written response, the 
Veteran's attorney requested that the case be returned to 
the RO for further development and adjudication.

In June 2000, the Board remanded this case to the RO for 
additional evidentiary development.  The Board instructed 
the RO to assist in obtaining any additional evidence 
identified by the Veteran and to adjudicate the issue of 
entitlement to service connection for chronic left shoulder 
dislocation.  The Board advised the RO that if the benefits 
sought were not granted, an SOC should be issued and the 
appellant should be provided the opportunity to perfect an 
appeal as to that issue.

Thereafter, in January 2001, the RO issued an SOC in which 
it denied service connection for a chronic left shoulder 
disability.  Although that document was incorrectly labeled 
as a Supplemental Statement of the Case (SSOC), a letter 
attached to it correctly identified the document as an SOC 
and advised the Veteran that, if he wished to continue his 
appeal, he should complete and file the enclosed VA Form 9 
or its equivalent.  In a February 2001 letter, the Veteran's 
attorney set forth additional argument in support of the 
claim.  The attorney specifically argued that the January 
2001 SOC was more appropriately characterized as an SSOC, 
instead of an SOC, because this matter had already been 
before the Board and the CAVC on appeal.  However, as noted 
above, the Joint Motion specifically instructed the Board to 
remand the Veteran's claim to the RO for the issuance of an 
SOC.  That instruction is consistent with the Joint Motion's 
finding that the appeal had been pending since the May 1992 
NOD, and that the merits of the claim had not yet been 
addressed by the RO in an SOC.  In essence, the issue of 
whether new and material evidence had been submitted to 
reopen the claim, previously perfected for appeal, was 
rendered moot by the action of the CAVC. 

Because the December 1999 CAVC Order granting the Joint 
Motion for Remand constitutes a mandate of the Court, the 
instructions contained in the Joint Motion must be complied 
with, under Rule 41(b) of the Court's Rules of Practice and 
Procedure, as the law of the case.  Accordingly, the Board 
finds that the RO was correct in characterizing the January 
2001 document as an SOC, instead of an SSOC, and that the RO 
was also correct in requiring the Veteran to submit a timely 
substantive appeal.  In any event, the Board finds the 
February 2001 statement constituted a valid substantive 
appeal, in lieu of a VA Form 9, and the February 2001 
statement was accepted as such.  Therefore, the issue of 
service connection for chronic left shoulder disability is 
properly placed before the Board on appeal.

In a July 2002 decision, the Board denied the Veteran's 
claim.  The Veteran appealed that decision to the CAVC.  In 
that litigation, a Joint Motion for Remand was filed by the 
VA General Counsel and the appellant, averring that a remand 
was required due to changes in procedural law by the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  In an Order dated June 2003, the CAVC vacated the 
Board's decision and remanded the matter, pursuant to the 
Joint Motion.  A copy of the CAVC Order is associated with 
the claims file.

In September 2003, the Board remanded the Veteran's claim in 
order for the RO to ensure that all notification and 
development action required by the VCAA be completed.  In 
March 2004, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA. The appeal was subsequently re-certified to the 
Board for appellate consideration and, in an April 2005 
decision, the Board denied the Veteran's claim.

As before, the Veteran appealed the Board's April 2005 
decision to the CAVC.  In that litigation, a Joint Motion 
for Remand was filed by the VA General Counsel and the 
appellant, averring that a remand was required because of 
perceived deficiencies in the Board's analysis.  In an Order 
dated November 2006, the CAVC vacated the Board's April 2005 
decision and remanded the matter, pursuant to the Joint 
Motion.  A copy of that CAVC Order is associated with the 
claims file.

In a November 2006 letter, the Board informed the Veteran 
that his attorney had advised VA that she was retiring and, 
therefore, VA could no longer recognize her as his 
representative.  The Board informed the Veteran of his 
various options with regard to choosing a representative and 
requested that he identify which option he wanted.  Later 
that month, the Board received a response from the Veteran's 
attorney indicating that she would be representing the 
veteran, in addition to a VA From 21-22a from the Veteran 
indicating that he would be representing himself.  The Board 
requested that the Veteran clarify whether he was being 
represented by his attorney or he was representing himself.  
In December 2006, the Veteran submitted a response 
indicating that he wanted to be represented by his attorney.

In December 2006, the Board sent the Veteran's attorney a 
letter informing her that the claim had been returned from 
the CAVC, and that the Veteran would be afforded 90 days in 
which to submit any additional evidence or argument in 
support of his claim.  In a March 2007 response, the 
Veteran's attorney requested that the case be remanded in 
order for him to be afforded a VA examination.

In April 2007, the Board remanded the Veteran's claim to the 
RO for a VA examination to be scheduled.  He was afforded a 
VA examination in June 2007 and, after a June 2007 SSOC was 
issued, his appeal was again certified to the Board.  In a 
December 2007 decision, the Board denied the claim of 
service connection for a chronic left shoulder disability.  
In due course, the Veteran appealed the Board's December 
2007 decision to the CAVC.  In that litigation, a Joint 
Motion for 

Remand was filed by the VA General Counsel and the 
appellant, averring that a remand was required because the 
Board had failed to address evidence which was in the 
Board's constructive possession but had not yet been 
associated with the claims file.  In an Order dated 
September 2008, the CAVC vacated the Board's December 2007 
decision and remanded the matter, pursuant to the Joint 
Motion.  A copy of the CAVC Order is associated with the 
claims file.

Consistent with the September 2008 Joint Motion and CAVC 
Order, the Board in January 2009 again remanded the claim.  
The case now returns to the Board for further review.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran has asserted that service connection is 
warranted for a chronic left shoulder disability because his 
left shoulder was initially injured during service.  He has 
specifically stated that, while he was in basic Marine Corps 
training at Parris Island, South Carolina, his Drill 
Sergeant asked him to assist in demonstrating how a pugil 
stick is used. He says the Drill Sergeant hit him with the 
stick in the anterior portion of his left shoulder, which 
caused his shoulder to dislocate.

The Veteran testified that his Captain told him to go to the 
hospital and, although hospital personnel did not put his 
shoulder back in place, they told him he would have chronic 
problems with his shoulder.  He testified that he put his 
shoulder back in place by rolling around on the ground, but 
he was unable to complete basic training and was 
subsequently discharged from service.  The veteran as 
reported, including upon VA examination in June 2007, that 
beginning upon his initial injury his shoulder has 
dislocated approximately 30 times a year.



Some of the Veteran's service treatment records (STRs) may 
have been lost when his claims file was misplaced and a 
rebuilt claims folder was created in 1990.  Nevertheless, 
the available STRs are negative for any complaints, 
treatment, or findings related to a left shoulder 
dislocation or any other left shoulder disability.

The Veteran's attorney has recently argued that VA did not 
satisfy its duty to assist the Veteran in obtaining evidence 
needed to substantiate his claim.  In a statement submitted 
to the Board in December 2008, the attorney noted the 
Veteran's report of being sent to the hospital following the 
alleged in-service shoulder injury.  The attorney also 
noted, however, that there is no indication in the record 
that VA has attempted to obtain records from that facility.

In this context, the Board notes the RO sent the Veteran a 
letter in April 1997 requesting that he complete and return 
an NA Form 13055 in order for the RO to conduct a search of 
Navy and Marine Corps medical facilities.  The letter 
requested that he include specific dates of treatment, the 
complete military designation of the unit to which he was 
assigned, and the name/location of the military hospital, 
dispensary, or medical facility where he was treated.  The 
record discloses, however, that the Veteran did not respond 
to the April 1997 letter with the information requested.  
Instead, he submitted a written statement, on a VA Form 21-
4138, dated April 1997, providing details about the alleged 
incident without providing the specific dates of treatment, 
his military unit designation, or the name of the facility 
where he was treated.  In fact, the April 1997 written 
statement is an exact replica of a statement submitted by 
the veteran prior to the April 1997 letter from the RO.

Nevertheless, the Board notes the Veteran was on active 
military duty for only 36 days, and there is no indication 
that he ever left Parris Island during that time, although 
we are aware that the U.S. Naval Hospital in Beaufort, SC, 
would be a possible location for treatment of a traumatic 
injury sustained on Parris Lsland.  Therefore, the Board 
finds the RO has sufficient information to request that the 
National Personnel Records Center (NPRC) search for any of 
the Veteran's records that are available from that hospital, 
or any other medical facility which would have been the 
appropriate treating facility during the Veteran's period of 
service in 1974.  The Board notes that the search for 
records may not prove fruitful, in light of the Veteran's 
testimony that hospital personnel did not reduce his 
dislocated shoulder.  However, a search must be attempted 
and all records associated with the claims file (or any 
negative responses properly noted therein) before VA's duty 
to assist the veteran will be complete.  See 38 U.S.C.A. § 
5103A(b)(3).

The Veteran's attorney has also argued that the Veteran's 
service personnel records may assist in adjudicating this 
claim, as such records may demonstrate whether he was placed 
on limited or light duty during basic training. 

The Board accordingly, in its January 2009 remand, 
instructed the RO to request that the National Personnel 
Records Center (NPRC) search for any of the Veteran's 
records available from a nearby hospital or any other 
medical facility in the vicinity of Parris Island during the 
Veteran's brief period of service.  

However it appears that, in response to that Board remand, 
the RO requested from the NPRC the veteran's units and dates 
of assignment, any records of combat  operations, wounds in 
action, awards and decorations, official travel outside the 
United States, and any morning reports containing remarks 
regarding a dislocated shoulder (even while noting that 
morning reports were rarely created after 1974).  It is not 
clear why the RO sought all that information from the NRPC, 
particularly in the absence of any indication that the 
Veteran left Parris Island during service, much less left 
the United States or engaged in combat with any enemy.  

The RO failed to request from the NPRC what it was asked to 
request by the Board remand, i.e., those records of the 
Veteran's treatment or hospitalization in the vicinity of 
Parris Island during his active service.  Where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Accordingly, remand is 
unfortunately again required.  

Also in the January 2009 remand, the Board requested that 
service personnel records of the Veteran be obtained.  As 
above, however, the RO in August 2009 sought only service 
personnel records "showing unit of assignment, dates of 
assignment, participation in combat operations, wounds in 
action, awards and decorations, and official travel outside 
the United States, most of which would not have applied to 
this Veteran's brief period of active duty on Parris Island. 

In view of the foregoing, the case is again REMANDED, for 
the following action:

1.	Contact the National Personnel Records 
Center (NPRC), or any other entity deemed 
appropriate, and request a search for any 
records of medical treatment of the 
Veteran at all appropriate facilities in 
the vicinity of Parris Island, South 
Carolina, from October 2, 1974, to 
November 17, 1974.  Any unsuccessful 
attempts to obtain these records should be 
documented and a memorandum of 
availability associated with the claims 
file.

2.	Contact the NPRC, or any other entity 
deemed appropriate, and request a search 
for all the Veteran's service personnel 
records, dated from October 2, 1974, to 
November 14, 1974.  Any unsuccessful 
attempts to obtain these records should be 
documented and a memorandum of 
availability associated with the claims 
file.

3.	Thereafter, the issue on appeal should 
be readjudicated.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2009).

